1

2

3
                                  UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    CENTRAL VALLEY MEDICAL GROUP,                          1:19-cv-00404-LJO-SKO
     INC.,
7                                                           MEMORANDUM DECISION AND
                              Plaintiffs,                   ORDER DENYING PLAINTIFF’S
8                                                           MOTION TO REMAND.
                       v.                                   (ECF NO. 6)
9
     INDEPENDENT PHYSICIAN ASSOCIATES
10   MEDICAL GROUP, INC., dba ALLCARE
     IPA, DOES 1 through 10, inclusive,
11
                              Defendants.
12

13                                           I. INTRODUCTION

14          This case concerns claims brought by Central Valley Medical Group, Inc. (“CVMG”) against

15 Independent Physician Associates Medical Group, Inc., dba AllCare (“AllCare”) and Does 1 through 10.

16 This case was originally filed in Stanislaus County Superior Court on March 19, 2019. ECF No. 1,

17 Ex. A. On March 27, 2019, Defendant AllCare filed a notice of removal to this court. ECF No. 1. On

18 April 5, 2019, Plaintiff CVMG filed a motion to remand, followed by an opposition from Defendant

19 AllCare on April 22, 2019 and a reply from Plaintiff CVMG on April 29, 2019. ECF Nos. 6, 8, 9. For

20 the following reasons, Plaintiff’s motion to remand is DENIED without prejudice.

21                                           II. BACKGROUND

22          Plaintiff alleges that CVMG and AllCare are both corporations doing business in Stanislaus

23 County. ECF No. 1, Ex. A at 1-2. Both CVMG and AllCare are each alleged to be an Independent

24 Physician Association (“IPA”). Id. IPAs establish a network of independent physicians and then connect

25 that network to health plans to provide services to members of those health plans. Id. The health plans

                                                        1
1    compensate the IPA on a per member per month basis dependent on how many of the health plan’s

2    members choose to sign to that IPA. Id. The health plan member’s choice of IPA is based most often on

3    whether that plan member’s physician is in that IPA. Id. The CVMG and AllCare networks are alleged

4    to overlap and contain many of the same physicians. Id. at 2.

5           CVMG alleges that on or about February 2019, AllCare informed physicians in its network that

6    certain bonuses were only available if the physician did not also contract with CVMG, and that this

7    caused at least one physician to terminate their contract with CVMG. Id. at 3. On March 19, 2019

8    CVMG filed a Complaint with the Stanislaus County Superior Court. ECF No. 1, Ex. A. The first cause

9    of action alleged interference with contract. ECF No. 1, Ex. A at 3-4. The second cause of action alleged

10 unfair business practices in violation of California Business and Professional Code § 17200, specifically

11 by offending the policies of three federal antitrust laws. ECF No. 1, Ex. A at 4-5.

12          On March 27, 2019, AllCare removed to this court, arguing that the second cause of action

13 presented a federal question and the Court had supplemental jurisdiction over the first cause of action.

14 ECF No. 1. CVMG moved to remand on April 5, 2019, arguing that there is no substantial federal

15 question presented in the second cause of action and Court therefore does not have jurisdiction to hear

16 the case. ECF No. 7. AllCare opposed the motion on April 22, 2019. ECF No. 8. CVMG filed its reply

17 on April 29, 2019. ECF No. 9. Pursuant to Local Rule 230(g), the Court determined that this matter was

18 suitable for decision on the papers and took it under submission on April 29, 2019. ECF No. 10.

19                                         III. LEGAL STANDARD

20          A defendant may remove a civil case from state court to federal court if the action presents either

21 a federal question or the action’s parties are citizens of different states and the amount in controversy is

22 over $75,000. 28 U.S.C. §§ 1331, 1441. Subject-matter jurisdiction (in the form of either federal

23 question or diversity jurisdiction) may be challenged at any time prior to final judgment. Grupo Dataflux

24 v. Atlas Global Group, L.P., 541 U.S. 567, 571 (2004).

25          The artful pleading doctrine prevents a plaintiff from circumventing federal jurisdiction by

                                                          2
1    embedding federal issues within state law causes of action. See Franchise Tax Bd. of State of Cal. v.

2    Const. Laborers Vacation Trust for So. Cal., 463 U.S. 1, 14 (1983) (“Even though state law creates

3    appellant’s causes of action, its case might still ‘arise under’ the laws of the United States if a well-

4    pleaded complaint established that its right to relief under state law requires resolution of a substantial

5    question of federal law in dispute between the parties.”); Grable & Sons Metal Prod., Inc. v. Darue

6    Eng’g & Mfg., 545 U.S. 308, 312 (2005) (“[F]ederal question jurisdiction will lie over state-law claims

7    that implicate significant federal issues.”). The Ninth Circuit has elaborated that

8                   the artful pleading doctrine allows federal courts to retain jurisdiction over
                    state law claims that implicate a substantial federal question. A state law
9                   claim falls within this . . . category when: (1) “a substantial, disputed
                    question of federal law is a necessary element of . . . the well-pleaded state
10                  claim,” . . . or the claim is an “inherently federal claim” articulated in state-
                    law terms, . . . or (2) “the right to relief depends on the resolution of a
11                  substantial, disputed federal question . . . .” A careful reading of artful
                    pleading cases shows that no specific recipe exists for a court to alchemize
12                  a state claim into a federal claim—a court must look at a complex group of
                    factors in any particular case to decide whether a state claim actually
13                  “arises” under federal law.

14 Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1042-43 (9th Cir. 2003), as amended (Sept.

15 22, 2003) (internal citations and quotation marks omitted); see also Gunn v. Minton, 568 U.S. 251, 258

16 (2013) (substantial federal question jurisdiction will lie “if a federal issue is: (1) necessarily raised, (2)

17 actually disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

18 federal-state balance approved by Congress.”); Grable, 545 U.S. at 312 (substantial federal question

19 doctrine “captures the commonsense notion that a federal court ought to be able to hear claims

20 recognized under state law that nonetheless turn on substantial questions of federal law”).

21          “Courts have fashioned a number of proxies to determine whether a state claim depends on the

22 resolution of a federal question to such an extent as to trigger subject matter jurisdiction.” Lippitt, 340

23 F.3d at 1045. In evaluating whether jurisdiction exists, a court must determine if the federal question

24 goes to the gravamen of a plaintiff’s claims, or, in other words, “[i]s the federal question ‘basic’ and

25 ‘necessary’ as opposed to ‘collateral’ and ‘merely possible’? Is the federal question ‘pivotal’ as opposed

                                                           3
1    to merely ‘incidental’? Is the federal question ‘direct and essential’ as opposed to ‘attenuated?”’ Id.

2    Nevertheless, “the mere presence of a federal issue in a state cause of action does not automatically

3    confer federal-question jurisdiction.” Lippitt, 340 F.3d at 1040.

4           When a court has original federal jurisdiction over one of a plaintiff’s claims, the court may

5    exercise supplemental jurisdiction over claims that share a “common nucleus of operative facts” with the

6    federal claim. Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1288 (9th Cir. 2013). “If at any

7    time before final judgment it appears that the district court lacks subject matter jurisdiction, the case

8    shall be remanded.” 28 U.S.C. § 1447(c).

9                                               IV. DISCUSSION
     A. Federal Question Jurisdiction.
10
            The core dispute between the parties is whether a substantial federal issue is necessarily raised
11
     by Plaintiff’s California Unfair Competition Law claim. See Gunn, 568 U.S. at 258; Lippitt, 340 F.3d at
12
     1041-43.
13
            The California Unfair Competition Law (“UCL”) provides a cause of action against three
14
     different types of wrongful business practices: 1) “Unlawful” business practices; 2) “Unfair” business
15
     practices; and 3) “Fraudulent” business practices. See Cal. Bus. & Prof. Code § 17200; Hadley v.
16
     Kellogg Sales Co., 243 F. Supp. 3d 1074, 1089 (N.D. Cal. 2017). The California Supreme Court has
17
     defined an “unfair” business practice as “conduct that threatens an incipient violation of an antitrust law,
18
     or violates the policy or spirit of one of those laws because its effects are comparable to or the same as a
19
     violation of the law, or otherwise significantly threatens or harms competition.” Cel-Tech Commc’ns,
20
     Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 187 (1999). When pleading under the “unfair”
21
     prong of the UCL and alleging a violation of the policy or spirit of a state or federal antitrust law, the
22
     policy must be “tethered to specific constitutional, statutory or regulatory provisions.” Rheumatology
23
     Diagnostics Lab., Inc v. Aetna, Inc., No. 12–cv–05847–WHO, 2015 WL 1744330, at *24 (N.D. Cal.
24
     Apr. 15, 2015) (quoting Bardin v. Daimlerchrysler Corp., 136 Cal. App. 4th 1255, 1271 (2006)); see
25

                                                           4
1   also Cel-Tech, 20 Cal. 4th at 186-87 (“we must require that any finding of unfairness to competitors

2   under section 17200 be tethered to some legislatively declared policy or proof of some actual or

3   threatened impact on competition.”).

4           The main reference in Plaintiff’s complaint to any policy tethered to an antitrust law is alleged as

5   follows:

6                   In taking the actions alleged herein, Defendant has unfairly competed with
                    CVMG. Defendant’s conduct, as alleged, offends the policies of free
7                   competition and free trade and commerce set forth in, inter alia, the federal
                    Sherman Act, Clayton Act, Federal Trade Commission Act, 15 USC §12 et
8                   seq; 15 USC §§45 et seq.

9   ECF No. 1, Ex. A ¶ 23. Plaintiff also pleads allegations regarding AllCare’s prior violations of the

10 Federal Trade Commission Act. Id. ¶ 26. Thus, Plaintiff’s sole theory of UCL unfair competition

11 liability is that AllCare’s conduct violates policies tethered to federal antitrust laws. Plaintiff does not

12 explicitly plead in its complaint, much less argue in its opposition, that AllCare’s alleged conduct

13 violates policies tethered to California-specific constitutional, statutory, or regulatory provisions.

14 Compare ECF No. 1, Ex. A at ¶ 23 with AT&T Mobility v. AU Optronics Corp., 707 F.3d 1106, 1110

15 (9th Cir. 2013) (“The Cartwright Act enumerates a relatively broad array of anticompetitive and

16 conspiratorial conduct that constitutes a ‘trust.’ Cal. Bus. & Prof. Code § 16720. The Act declares that

17 ‘every trust is unlawful, against public policy and void,’ id. §16726 . . . .”). The anticompetitive policies

18 Plaintiff pleads that Defendant violated are only “tethered to specific” federal statutes. Indeed, if the

19 Court were to disregard all references Plaintiff makes to federal antitrust law and policies, Plaintiff’s

20 UCL claim would fail because it was not predicated on any policies tethered to any law. In re: National

21 Football Leagues Sunday Ticket Antitrust Litigation, No. ML 15-02668-BRO, 2016 WL 1192642, at *4

22 (C.D. Cal. Mar. 28, 2016) (“If the Court were to disregard the allegations regarding Defendants’ alleged

23 ‘monopoly position’ and ‘supra-competitive prices,’ no alternative and independent unconscionability

24 theory would remain.”). Plaintiff’s unfair competition cause of action will require a Court to interpret

25 and apply federal antitrust statutes, case law, and policies in order to determine whether AllCare’s

                                                           5
1    conduct constitutes unfair competition under the UCL. Thus, the federal question is “direct and

2    essential” to Plaintiff’s unfair competition claim. See Sacks v. Dietrich, 663 F.3d 1065, 1068 (9th Cir.

3    2011); California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 839 (9th Cir. July 6, 2004); In re:

4    National Football Leagues, 2016 WL 1192642, at *5; Cordon v. Wachovia Mortg., a Div. of Wells

5    Fargo Bank, N.A., 776 F. Supp. 2d 1029, 1036 (N.D. Cal. 2011). Plaintiff is the “master of [its]

6    complaint,” see Teutscher v. Woodson, 835 F.3d 936, 956-7 (9th Cir. 2016) (internal quotation marks

7    omitted), and the Court cannot rewrite Plaintiff’s complaint to include a state law theory now that

8    Plaintiff desires remand. Therefore, Plaintiff’s artfully pleaded unfair competition cause of action

9    “necessarily” raises a substantial, disputed federal question, and federal question jurisdiction exists over

10 this claim. See Gunn, 568 U.S. at 258; Grable, 545 U.S. at 312; Lippitt, 340 F.3d at 1041-42.

11          Plaintiff’s remaining arguments in favor of remand do not change the result.

12          First, Plaintiff argues his complaint simply pleads federal statutes embodying policies that

13 “mirror” California policies. See ECF No. 6 at 3. This is incorrect because, as discussed above, the

14 complaint, as pleaded, raises a substantial, disputed federal question as its sole basis for the unfair

15 competition claim. In contrast, a plaintiff may be able to defeat federal jurisdiction if an “alternative and

16 independent” violation of state antitrust policies is offered as a basis for an unfair competition claim,

17 even if a federal basis is also offered. See Rains v. Criterion Systems, Inc., 80 F.3d 339, 346 (9th Cir.

18 1996) (“When a claim can be supported by alternative and independent theories—one of which is a state

19 law theory and one of which is a federal law theory—federal question jurisdiction does not attach

20 because federal law is not a necessary element of the claim.”). Consequently, numerous courts have

21 found that, when a plaintiff’s UCL claim could be established by reference to a state law predicate

22 alone, there was no federal question and remand was appropriate. See Gershfeld v. Champion Aerospace

23 LLC., No. SACV 13-1318-JVS (JEMx), 2013 WL 12123685, at *2 (C.D. Cal. Oct. 8, 2013) (ordering

24 remand where “Plaintiff may succeed on his UCL failure-to-disclose claim with or without proving a

25 violation of federal law.); Peoplebrowsr, Inc. v. Twitter, Inc., No. C–12–6120-EMC, 2013 WL 843032,

                                                          6
1    at *4 (N.D. Cal. Mar. 6, 2013) (“Thus, a violation of the unfair prong of the UCL does not necessarily

2    require establishing a violation of the Sherman Act. . . . As Twitter has not demonstrated that

3    PeopleBrowsr’s unfair acts UCL claim arises under federal law, remand is appropriate.”); Caldwell v. N.

4    Pac. Mortg. Corp., No. C10–05306-THE, 2011 WL 1303629, at *3 (N.D. Cal. Apr. 4, 2011) (“Thus

5    because Plaintiffs’ UCL claim is supported by state-law theories of liability, the claim is not necessarily

6    federal in character, and the Caldwells’ right to relief does not depend on the resolution of a disputed

7    federal question.”); Briggs v. First Nat. Lending Servs., No. C 10-00267-RS, 2010 WL 962955, at *3

8    (N.D. Cal. Dec. 9, 2010) (“Here, since the complaint’s UCL claim is supported by numerous theories of

9    recovery under California law, the alleged violation of TILA is not considered a necessary element

10 under Rains.”); California Pinnacle Sec. CA. LP, 746 F. Supp. 2d 1129, 1131 (N.D. Cal. 2010)

11 (“Because plaintiff is able to show defendant acted unlawfully based on these state law provisions and

12 without any references to federal law, remand is appropriate.”); Hendricks v. Dynegy Power Mktg., Inc.,

13 160 F. Supp. 2d 1155, 1165 (S.D. Cal. 2001) (“As a result, Plaintiffs can state a violation under § 17200

14 in two ways, independent of the Federal Power Act: either by alleging a violation of the Cartwright Act

15 as the predicate offense, or by alleging that the anti-competitive activity was unfair or deceptive even if

16 not unlawful.”); Castro v. Providian Nat’l Bank, No. C–00–4256-VRW, 2000 WL 1929366, at *3 (N.D.

17 Cal. Dec. 29, 2000) (ordering remand because “plaintiffs have both pled and intend to prove that the

18 unlawful prong of section 17200 is supported by violations of state law as well.”).

19          And, when there is no independent state ground underlying a UCL claim, courts have ruled a

20 federal question exists. See Nat’l Credit Reporting Ass’n, Inc. v. Experian Info. Solutions, Inc., No. C04-

21 01661-WHA, 2004 WL 1888769, at *3 (N.D. Cal. July 21, 2004) (“As the master of its complaint,

22 plaintiff could have avoided any issue of federal question and, instead, could have simply borrowed state

23 antitrust laws. But it did not. Rather, plaintiff’s claim for unlawful business practices necessarily rests on

24 questions of federal antitrust law.”); In re: National Football Leagues, 2016 WL 1192642, at *5 (ruling

25 federal jurisdiction proper because “Plaintiff’s UCL and common law claims necessarily raise federal

                                                          7
1    issues.”); California ex rel. Lockyer, 375 F.3d at 841 n.6 (“While California insists that the district court

2    was obliged to remand if at least one independent state law theory of relief existed, . . . we do not

3    discern any such claim.”).

4           Plaintiff here does not allege two independent policy bases, one state and one federal, but insists

5    on only explicitly pleading and arguing violations of federal antitrust policy. Plaintiff makes no effort to

6    state what exact California policies are being “mirrored.” Plaintiff’s bare argument that such a policy

7    exists—without even citing California statutes or case law or otherwise attempting to demonstrate that

8    this policy exists—is insufficient to justify remand. The closest Plaintiff comes to identifying a state

9    antitrust policy is in arguing that “the policies underlying the UCL and federal law are the same.” ECF

10 No. 6-1 at 4. But referencing the UCL alone is insufficient as well as circular, given Cel-Tech held that

11 the UCL requires pleading policies “tethered” to specific predicate antitrust laws beyond the UCL. Cel-

12 Tech, 20 Cal. 4th at 186-87. And regardless, Plaintiff’s complaint does not attempt to plead that

13 Defendants’ conduct offends the state policies underlying the UCL. See ECF 1, Ex. A ¶ 23

14 (“Defendant’s conduct, as alleged, offends the policies of free competition and free trade and commerce

15 set forth in, inter alia, the federal Sherman Act, Clayton Act, Federal Trade Commission Act, 15 USC

16 §12 et seq; 15 USC §§45 et seq.”). Therefore, Plaintiff has not pleaded an independent state antitrust

17 policy tethered to specific state laws such that Plaintiff’s unfair competition claim must be remanded.

18          Second, Plaintiff argues that because it alleges an “unfair” competition claim, as opposed to

19 “unlawful,” remand is appropriate because the Court will not have to determine whether a violation of

20 federal law occurred. This misses the point and mischaracterizes Defendants’ argument. The test for

21 whether a federal issue is “necessarily raised” is not whether a violation of federal law has been alleged

22 or must be proven. If a federal question is “basic,” “necessary,” “pivotal,” “direct,” or “essential,” then

23 federal jurisdiction is proper. Lippitt, 340 F.3d at 1045. Thus, a substantial federal question is raised not

24 only when the plaintiff alleges a violation of federal law, but also when the plaintiff alleges conduct that

25 offends policy based on federal law. See In re: National Football Leagues, 2016 WL 1192642, at *5

                                                           8
1   (“Although the Court agrees that ‘a violation of the unfair prong of the UCL does not necessarily require

2   establishing a violation of the Sherman Act,’ . . . Plaintiff’s UCL cause of action relies on Defendants’

3   alleged ‘abuse of its monopoly position’ and charging ‘supra-competitive prices,’ . . . .”).

4           Third, Plaintiff argues Cel-Tech held that the “unfair” prong of the UCL requires pleading

5   policies that are tethered to federal antitrust laws, and thus its complaint merely follows the Cel-Tech

6   requirements. See ECF No. 9 at 4. This is incorrect. Cel-Tech does acknowledge the relevance of section

7   5 of the Federal Trade Commission Act and its jurisprudence to its decision and future determinations of

8   whether conduct is unfair, given the “similarity of language and obvious identity of purpose” of section

9   5 and § 17200. See Cel-Tech, 20 Cal. 4th at 185-86; see also id. at 186 n.11 (“Our notice of federal law

10 under section 5 means only that federal cases interpreting the prohibition against ‘unfair methods of

11 competition’ may assist us in determining whether a particular challenged act or practice is unfair under

12 the test we adopt. We do not deem the federal cases controlling or determinative, merely persuasive.”).

13 But Cel-Tech’s plain language refers to violation of the policies of “an antitrust law,” not any specific

14 antitrust law. See Cel-Tech, 20 Cal. 4th at 187 (“the word ‘unfair’ in that section means conduct that

15 threatens an incipient violation of an antitrust law, or violates the policy or spirit of one of those laws

16 because its effects are comparable to or the same as a violation of the law, or otherwise significantly

17 threatens or harms competition.”) (emphasis added). Antitrust policies tethered to state laws are an

18 acceptable predicate for a UCL “unfair” pleading. See, e.g., Greencycle Paint, Inc. v. Paintcare, Inc.,

19 250 F.Supp.3d 438, 451 (N.D. Cal. Apr. 11, 2017) (“Because the Court has found Plaintiff properly

20 alleges a Cartwright Act violation, it finds Plaintiff has also sufficiently stated a UCL claim under the

21 unlawful and unfair prongs.”) (emphasis added); see also RLH Indus., Inc. v. SBC Commc’ns, Inc., 133

22 Cal. App. 4th 1277, 1286 (2005) (describing a § 17200 “unfair” claim based on threatening “an incipient

23 violation” of the Cartwright Act). Cel-Tech does not require pleading violation of the policies

24 underlying federal antitrust laws. The numerous cases, some of which are cited above, where plaintiffs

25 obtained remand by pleading separate and independent state law violations shows Plaintiff is incorrect

                                                          9
1    that a finding of federal question jurisdiction here would make “every unfair practices claim a federal

2    claim.” ECF No. 9 at 5.

3            Finally, Plaintiff submits an amended complaint, arguing that by adding two new causes of

4    action for violation of California law, it shows that its “single reference to federal policies . . . does not

5    raise a ‘substantial’ question of federal law.” See ECF No. 9 at 4-5. The test for federal question

6    jurisdiction here does not depend on whether there are more state causes of action as compared to

7    actions raising a federal question. Even if the Court were to accept the amended complaint (which at this

8    time it does not), there would still be a necessary federal question embedded in the UCL claim.

9            Therefore, Plaintiff’s UCL claim necessarily raises a substantial federal question, over which this

10 Court has jurisdiction. Remand is not proper. Nevertheless, because it appears Plaintiff could amend the

11 complaint to allege an independent state law basis for its UCL claim, which may compel remand, the

12 Court will deny Plaintiff’s motion without prejudice.

13 B. Supplemental Jurisdiction

14           Supplemental jurisdiction is a doctrine of discretion, not of right. See City of Chicago v. Int’l

15 College of Surgeons, 522 U.S. 156, 172 (1997); United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

16 726 (1966). Supplemental jurisdiction over state-law claims exists when a federal claim is sufficiently

17 substantial to confer federal jurisdiction, and there is “a common nucleus of operative fact between the

18 state and federal claims.” Brady v. Brown, 51 F.3d 810, 816 (9th Cir. 1995) (quoting Gilder v. PGA

19 Tour, Inc., 936 F.2d 417, 421 (9th Cir. 1991) ); see also 28 U.S.C. § 1367. The parties do not appear to

20 dispute that all causes of action in this case are based on the common nucleus of AllCare’s conduct in

21 contracting with independent physicians. See ECF No. 1, Ex. A ¶¶ 14, 21. Therefore, the Court finds

22 that supplemental jurisdiction over Plaintiff’s remaining claim is appropriate in this case so long as no

23 independent state law basis for the unfair competition claim is alleged.

24 C. Temporary Restraining Order

25           Plaintiff requests in its reply that if remand is denied, the Court set a hearing date for a temporary

                                                           10
1    restraining order. See ECF No. 9 at 5. The Court has not received any formal application from CVMG

2    for a temporary restraining order, and Plaintiff’s informal request in its reply does not comply with the

3    Federal Rules of Civil Procedure or this Court’s local rules. See Fed. R. Civ. Proc. 65; Local Rule 231.

4    The Court will not consider Plaintiff’s request at this time. Plaintiff may renew its request in compliance

5    with the federal and local rules if it so desires.

6                                        V. CONCLUSION AND ORDER

7            For the reasons stated above, Plaintiff’s motion to remand is DENIED without prejudice.

8    Plaintiffs shall have twenty (20) days from electronic service of this Order to file an amended complaint

9    and renew their motion to remand if they desire. Additionally, in light of the law discussed above, the

10 Court would entertain remand by stipulation. Finally, the pending motion to dismiss will be held in

11 abeyance until the filing of an amended pleading, or until the expiration of the amendment period,

12 whichever is sooner.

13 IT IS SO ORDERED.

14       Dated:     June 14, 2019                           /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

                                                          11
